Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 28, 2020

                                      No. 04-19-00882-CV

      VILLEJO ENTERPRISES, LLC D/B/A Good Guys Auto Group ("Good Guys"),
                               Appellants

                                                v.

                        C.R. COX, INC D/B/A AAMCO and Carl Cox,
                                       Appellees

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV01289
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on December 20, 2019. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that Christopher J. Deeves and Robert D. Dabaghian file an
amended notice of appeal in compliance with section 51.017(a) within ten days from the date of
this order. If appellant fails to file an amended notice of appeal within the time provided, an
order will be issued directing Mr. Deeves and Mr. Dabaghian to appear and show cause why they
should not be held in contempt for failing to file the amended notice of appeal.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court